Warner, Chief Justice.
This was a motion in the court below to enter a judgment on the verdict of a_ jury nuno pro tuno. It appears from the record before us, that there had been an assessment made by certain freeholders, in favor of Champion against the mayor and aldermen of the city of Savannah, for damages sustained by the plaintiff, in opening a street in the city. The freeholders assessed the damages at the sum of $1,759 29. The plaintiff entered an appeal therefrom to the superior court. On the 27th of July, 1872, the appeal was tried and the jury returned the following verdict: “We find for the appellant $1,759 29, as of 12th December, 1870, payable in currency.” The appellant made a motion for a new trial, which was pencling'until the 17th of February, 1875, at which time the appellant withdrew his motion for a new trial, and made a motion to enter a judgment on the verdict, nuno pro tuno, with interest from the 12th of December, 1870. The defendant did not object to the entering of the judgment for the amount of the verdict, but resisted the allowance of interest in the judgment. The court granted the order allowing the judgment to be entered on the verdict, nuno pro tune, with interest from the 27th day of July, 1872. Whereupon the defendant excepted.
1. In our judgment, the legal effect of the verdict was to find for the plaintiff the sum of $1,759 29, as being due him on the 12th of December, 1870, and that being so the court should have ordered the judgment to have been entered on the verdict for the sum of $1,759 29, with interest thereon *543from the 12th of December, 1870, that being the time the jury, by their verdict, found the principal sum to have been due the plaintiff.
2. Although the court erred in ordering that the judgment should be entered for interest from-the 27th of July, 1872, that was an error in favor of the defendant, of which it cannot complain, not having been injured by the judgment.
Let the judgment of the court below be affirmed.